DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/30/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (KR 2013-0021868).
Consider claim 1, Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus comprising:
a housing (not labeled in figure 3);

a single light transfer unit (300, IPM HOE) which is disposed in the housing so as to face the light source unit, and refracts, diffracts, or reflects the light emitted from the light source unit (the IPM HOE 300 faces the light source 500 to reflect light emitted from the light source); and
an image display unit (100, image panel)  which forms, as an image, the light refracted, diffracted, or reflected by the light transfer unit (an image is formed by the image panel with the reflected light) [pages 4-6 of the provided translation].
Consider claim 2, Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus, wherein the light transfer unit comprises: a light transfer fixing unit (300, IPM HOE/drive control unit not shown) which is mounted to the housing to face the light source unit (the IPL HOE is attached to the housing via some type of attachment and faces the light source 500); and a light transfer grid unit which is formed on the light transfer fixing unit (a HOE is formed on the IPM HOE), and refracts, diffracts, or reflects the light, emitted from the light source unit, toward the image display unit (the HOE reflects/refracts the light) [pages 4-6 of the provided translation].
Consider claim 3, Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus, wherein the light transfer grid unit comprises: a light transfer support unit which is vertically formed from the light transfer fixing unit toward the light source unit (300 IPM HOE and its drive support are formed vertically from the light source 500); and a light transfer inclination unit which is formed to be inclined at a set angle so that the light emitted from the light source unit is refracted, diffracted, or reflected toward the 
Consider claim 4, Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus, wherein the light transfer grid unit is formed of a holographic optical element (HOE) (300, IPM HOE is formed as a holographic optical element) [page 5 of the provided translation].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (KR 2013-0021868).
Consider claim 5, Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus, wherein the image display unit comprises: a plate unit which is mounted on one surface of the housing (100, image panel is mounted on the housing); 
However, Bang et al. does not explicitly disclose that a film is mounted on each of one surface and the other surface of the plate unit.  Since Bang et al. discloses one HOE that can be mounted on the front or back of the image panel, it is considered to be within ordinary skill to duplicate the part with routine experimentation so that a HOE is mounted on both the front and back of the image panel.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the HOE of Bang et al. to be located on each side of the image plate, in order to provide multiple ways in which to provide the viewing window for the display of the stereoscopic image.
Consider claim 6, the modified Bang et al. discloses (e.g. figure 3) a three-dimensional image display apparatus, wherein the film unit comprises: a first film unit which is mounted on one surface of the plate unit, and forms a protruding image; and a second film unit which is mounted on the other surface of the plate unit, and forms an indented image (The modified Bang et al. reference includes films on both sides of the image display.  Bang et al. generates a three-dimensional autostereoscopic image.  .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (KR 2013/0021868) in view of Shirakura (WO 2018/221091).
Consider claim 7, Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus, wherein the film unit comprises a photopolymer material (the IPI-HOE 200 can be fabricated with a photopolymer).  Bang et al disclose that the IPM HOE 300 can be dichromated gelatin.  However, Bang et al. do not explicitly disclose that the plate unit comprises a polycarbonate (PC) material.  Bang et al. and Shirakura are related as holographic display devices.  Shirakura discloses a transparent substrate made of polycarbonate with a hologram material (dichromated gelatin) in addition to the photopolymer [see page 9 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the dichromated gelatin HOE of Bang et al. to include the polycarbonate transparent substrate, as taught by Shirakura, in order to utilize a durable and widely available material for the fabrication of a recorded hologram.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0094791) discloses a backlight unit and holographic display device wherein a holographic film is formed on two sides of a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872